Citation Nr: 0924309	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  07-02 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and E.D.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
January 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to a TDIU.  A timely appeal was noted from that decision.

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on February 26, 2009.  A 
copy of the hearing transcript has been associated with the 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection is in effect for an anxiety disorder (30 
percent), migraine headaches (30 percent), right knee laxity 
of the collateral ligaments (10 percent) and right knee 
degenerative joint disease (10 percent).  The record reflects 
that the veteran worked as a seasonal fruit harvester and a 
construction worker until February 1988, when he was involved 
in a serious motor vehicle accident and sustained fractures 
of the thoracic spine that left him an incomplete paraplegic.  
He has not worked since that time.  

During his hearing testimony, the veteran raised a claim of 
service connection for a left knee disorder.  The 
representative indicated that the Veteran had a pending claim 
of service connection for a left knee disorder since 2004.  
To date, no action has been taken on this claim.  The Board 
finds this issue to be inextricably intertwined with any 
question as to his entitlement to TDIU.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Therefore, the Board 
cannot fairly proceed in adjudicating TDIU until any 
outstanding matter with regard to the veteran's claim for 
service connection has been resolved. 

In a December 2007 clinical note, a VA mental health provider 
noted that the "many years of depression and anxiety, plus 
[the veteran's] difficulty coping with chronic medical 
problems ... he is unable to work."  On remand, a VA 
examination should be scheduled for the purpose of obtaining 
an opinion as to whether his service-connected disabilities 
preclude him from obtaining and maintaining substantially 
gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA general medical 
examination.  The claims folder and this 
remand should be made available to the 
examiner.  The examiner is requested to 
comment on the total degree of industrial 
impairment caused by the veteran's 
service-connected migraines, anxiety 
disorder, and right knee disorder.  

Thereafter, the examiner should opine as 
to whether, without regard to the 
veteran's age or the impact of any 
nonservice-connected disabilities, the 
veteran's service- connected disabilities, 
by themselves, render him unable to secure 
or follow a substantially gainful 
occupation.  A complete rationale for any 
opinion expressed and conclusion reached 
should be provided and the December 2007 
clinical note by the VA mental health 
provider should be addressed.

2.  After the above has been completed, 
adjudicate the claim of service connection 
for a left knee disorder and readjudicate 
the appeal for TDIU, taking into 
consideration all evidence added to the 
file since the most recent VA 
adjudication.  If any issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, if a 
timely substantive appeal has been filed 
on that issue(s), the case must be 
returned to the Board for appellate 
review.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
